

113 S2880 IS: Incentives to Educate American Children Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2880IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a tax incentive to individuals teaching in
			 elementary and secondary schools located in rural or high unemployment
			 areas and to individuals who achieve certification from the National Board
			 for Professional Teaching Standards, and for other purposes.1.Short titleThis Act may be cited as the
			 Incentives to Educate American Children Act of 2014 or the I Teach Act of 2014.2.Findings and
			 purposes(a)FindingsCongress makes the following
			 findings:(1)The United States classrooms are increasingly filled with less experienced teachers, as elderly
			 teachers retire and the retention rate among young teachers continues to
			 decrease. The most common number of years of teaching experience for
			 public school teachers has decreased from 15 years experience in 1987–1988
			 to 5 years in 2011–2012. According to the most recent data, 1,700,000
			 teachers, representing 45 percent of the workforce, had less than 10 years
			 of experience. Students deserve teachers with more experience and
			 training.(2)Recent research confirms that additional years of teaching experience at the same grade level (up
			 to 20 years) add a direct positive impact on student achievement.(3)The most recent data (2011–2012) from the National Center for Education Statistics find 32.8
			 percent of public schools in the United States are in rural areas. The
			 associated costs rural schools face mean that they often have less money
			 for instructional costs and salaries. Department of Education data show
			 that rural school districts have the lowest base salaries for starting
			 teachers, a trend that continues even as teachers move to the top of the
			 local salary range. Rural schools face these challenges across the
			 country.(4)The most recent study by the Education Trust found that high schools with high poverty rates are
			 twice as likely to have teachers that are not certified in their fields
			 than high schools with low poverty rates. The same study found that high
			 poverty schools have a higher percentage of first year teachers. Rural
			 schools face similar problems.(5)According to the most recent statistics by the Bureau of Labor Statistics and the Department of
			 Education, teachers are paid on average only 79 percent as much as other
			 college graduates.(6)The National Board for Professional Teaching Standards was founded in 1987 as a follow up to the
			 landmark 1983 report, A Nation at Risk, by the Carnegie Task Force on Teaching. The National Board for Professional Teaching Standards is
			 an independent, nonprofit, and nonpartisan organization, whose mission is
			 to establish high and rigorous standards for what accomplished
			 teachers should know and be able to do.(7)Over 100,000 teachers from all 50 States and the District of Columbia have completed certification
			 by the National Board for Professional Teaching Standards, where
			 certification is a rigorous assessment process for teachers.(8)The National Research Council (NRC) of the National Academies has affirmed that students taught by
			 National Board certified teachers make higher gains on achievement tests
			 than those taught by teachers who have not applied for or have not
			 achieved certification.(9)According to the National Commission on Teaching and America’s Future, 15.7 percent of teachers
			 leave their jobs each year, compared to an annual turnover rate of 11.9
			 percent in other professions. The average cost of recruiting, hiring,
			 preparing, and losing a teacher is approximately $50,000.(10)The NRC found in 2008 that the average retention rate for National Board certified teachers is
			 higher than the rate for teachers who have not achieved certification.
			 Specifically, in a study focusing on the first 4 to 7 years of teaching,
			 the NRC found that nearly 3/4 of National Board certified teachers remained in the profession at the end of the study, compared
			 to only 2/3 of non-certified teachers that stayed teaching during the same time period.(b)PurposesThe purposes of this Act are as
			 follows:(1)To encourage teachers, through a refundable
			 tax credit, to work in public elementary and secondary schools located in
			 rural
			 areas or schools with high poverty.(2)To provide an additional tax credit to
			 teachers who achieve certification from the National Board for
			 Professional
			 Teaching Standards in order to recruit and retain highly qualified
			 teachers in
			 public elementary and secondary schools.3.Refundable tax credit
			 for individuals teaching in elementary and secondary schools located in
			 high
			 poverty or rural areas and certified teachers(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by
			 inserting after section 36B the following new section:36C.Tax credit for
				individuals teaching in elementary and secondary schools located in
			 high
				poverty or rural areas and certified teachers(a)Allowance of
				creditIn the case of an
				eligible teacher, there shall be allowed as a credit against the
			 tax imposed by
				this subtitle for the taxable year an amount equal to the
			 applicable amount for
				the eligible academic year ending during such taxable year.(b)Applicable
				amountFor purposes of this
				section—(1)Teachers in
				schools in rural areas or schools with high poverty(A)In
				generalIn the case of an
				eligible teacher who performs services in a public kindergarten or
			 a public
				elementary or secondary school described in subparagraph (B) during
			 the
				eligible academic year, the applicable amount is $1,000.(B)School
				describedA public
				kindergarten or a public elementary or secondary school is
			 described in this
				subparagraph if—(i)at least 75 percent of the students
				attending such kindergarten or school receive free or reduced-cost
			 lunches
				under the school lunch program established under the Richard B.
			 Russell
				National School Lunch Act, or(ii)such kindergarten or school has a School
				Locale Code of 41, 42, or 43, as determined by the Secretary of
				Education.(2)Certified
				teachersIn the case of an
				eligible teacher who is certified by the National Board for
			 Professional
				Teaching Standards for the eligible academic year, the applicable
			 amount is
				$1,000.(3)Certified
				teachers in schools in rural areas or schools with high povertyIn the case of an eligible teacher
				described in both paragraphs (1) and (2), the applicable amount is
			 $2,000.(c)Eligible
				teacherFor purposes of this
				section, the term eligible teacher means, for any eligible
				academic year, an individual who is a kindergarten through grade 12
			 classroom
				teacher or instructor in a public kindergarten or a public
			 elementary or
				secondary school on a full-time basis for such eligible academic
			 year.(d)Additional
				definitionsFor purposes of
				this section—(1)Elementary and
				secondary schoolsThe terms
				elementary school and secondary school have the
				respective meanings given such terms by section 9101 of the
				Elementary and Secondary Education Act of
				1965.(2)Eligible
				academic yearThe term
				eligible academic year means any academic year ending in a taxable
				year beginning after December 31,
				2014..(b)Conforming
			 amendments(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting , 36C after
			 36B.(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended
			 by inserting after the item relating to section 36B the following new
			 item:Sec. 36C. Tax credit for
				individuals teaching in elementary and secondary schools located in
			 high
				poverty or rural areas and certified
				teachers..(c)Effective
			 dateThe amendments made by
			 this section shall apply to academic years ending in taxable years
			 beginning
			 after December 31, 2014.